Citation Nr: 1541482	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable initial disability rating for an acquired respiratory disability, to include chronic obstructive pulmonary disorder (COPD), asthma, chronic bronchitis, sinusitis, and laryngitis.

2.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 through July 1967, to include combat service in Vietnam from July 1966 through July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2011 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal also initially included the issues of the Veteran's entitlement to service connection for fibromyalgia, tinnitus, sciatica, arthritis of both knees, hypertension, and sleep apnea.  Service connection for fibromyalgia and for tinnitus was awarded to the Veteran in the Board's June 2012 decision and remand and effectuated in the RO's November 2012 rating decision.  The Veteran has not asserted any disagreement as to the effective dates or initial disability ratings assigned for those disabilities; hence, those issues do not remain before the Board on appeal.  As to the issues of the Veteran's entitlement to service connection for sciatica, arthritis, hypertension, hearing loss, and sleep apnea, the Veteran has not perfected his appeal as to those issues.  Accordingly, those issues are also not before the Board on appeal.

The issue of the Veteran's entitlement to service connection for diabetes has been raised by the record in a September 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In relation to the issues of the Veteran's entitlement to higher initial disability ratings for service-connected acquired respiratory disorder and low back disorder, the Veteran preserved his right to appeal those issues by filing a timely April 2013 Notice of Disagreement (NOD).  Despite the same, he has yet to be provided a Statement of the Case (SOC) addressing those issues; hence, he has not yet had the opportunity to perfect his appeal.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC, the Board is required to remand the issue to the AOJ so that the issues being sought for appeal may be readjudicated by the AOJ, and if the RO's disposition  remains unfavorable, so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, on remand, the AOJ should readjudicate the issues of the Veteran's entitlement to higher initial disability a TDIU, and if adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

In relation to the issue of the Veteran's entitlement to a TDIU, the Board notes that where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are considered inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20   (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Here, the severity of the Veteran's service-connected acquired respiratory and low back disability may well be shown as affecting the Veteran's ability to secure and follow a substantially gainful occupation.  In view of the same, the issues of the Veteran's entitlement to higher initial disability ratings for those disabilities are inextricably intertwined with the issue of the Veteran's entitlement to a TDIU.  As such, that issue must also be remanded.

In order to ensure that the most complete and up-to-date evidence is associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered any other treatment for his service-connected disabilities since September 2015.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for a compensable initial disability rating for an acquired respiratory disorder, to include COPD, asthma, chronic bronchitis, sinusitis, and laryngitis, and for an initial disability rating in excess of 20 percent for a low back disability should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished a Statement of the Case and be given an opportunity to respond.

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided relevant treatment September 2015.
 
3.  Obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After completion of the above development, and once he has been given an opportunity to perfect his appeal on the claims for higher ratings for the service-connected low back and respiratory disorders, the claim of entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






